Citation Nr: 1126943	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  03-08 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to an extraschedular rating pursuant to 38 C.F.R. § 3.321 for a left knee disability. 

2.  Entitlement to a total disability based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1975 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claim for an increased rating for a left knee disorder on both schedular and extraschedular bases.   

In a July 2008 decision, the Board awarded a separate 10 percent schedular rating for degenerative joint disease of the left knee, but denied the remaining benefits sought on appeal.  The Veteran then filed an appeal to the United States Court of Appeals for Veterans Claims, challenging the part of the Board decision that declined to refer his case for consideration of an extraschedular rating.  In a January 2010 Memorandum Decision, the Court set aside the July 2008 Board decision with respect to the determination that referral for consideration of an extraschedular rating was not warranted, and remanded that matter for further proceedings consistent with its decision.  In a subsequent October 2010 remand, the Board remanded the specific issue of an extraschedular rating to be referred to the Director of the Compensation and Pension Service for consideration under the provisions of 38 C.F.R. § 3.321(b)(1).  Thereafter, the Veteran submitted additional argument with respect to his claim directly to the Board, accompanied by a waiver of RO consideration.  Nevertheless, in view of the action taken below, initial consideration of that evidence by the RO should be undertaken. 

The Board notes that the issue of entitlement to a total disability based upon individual unemployability (TDIU) was the subject of a May 2010 Board remand for additional development.  It does not appear that the requested development has been accomplished with regard to the TDIU claim.  Consequently, that issue is remanded to the RO for development consistent with the May 2010 Board remand.

Additionally, in a March 2011 written statement, the Veteran effectively requested higher ratings for his service-connected right knee and low back disorders, which are respectively rated as 10 percent and 20 percent disabling.  As neither of those issues has yet been adjudicated in the first instance, they are also referred to the RO for additional development.

As a final introductory matter, during the pendency of his appeal, the Veteran underwent a December 2010 VA examination, which yielded new evidence in support of a claim for an increased schedular rating for a left knee disorder.  Thereafter, in his March 2011 written statement, the Veteran effectively requested an increased rating for that disability on both schedular and extraschedular bases.  Accordingly, the Board finds that a new claim for an increased schedular rating for a left knee disorder has been effectively raised by the record.  In contrast with the Veteran's extraschedular claim, the claim for a schedular rating was not appealed to the Court and has not been adjudicated since the July 2008 Board decision, which is now final with respect to that issue.  38 U.S.C.A. § 7104 38 C.F.R. § 20.1100.  Accordingly, the Board lacks jurisdiction over the newly raised claim for a higher schedular rating and, thus, must refer that claim to the RO for appropriate consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

Although the Board regrets the additional delay in this long-pending appeal, further development is necessary prior to the disposition of the Veteran's claims for an extraschedular rating for his service-connected left knee disorder and TDIU.

The Board previously remanded the claim for an extraschedular rating for the left knee disability for the Director of the Compensation and Pension Service to consider whether to assign an extraschedular rating for the Veteran's left knee disorder under the provisions of 38 C.F.R. § 3.321(b)(1).  However, while the extraschedular rating issue was pending at the RO, new clinical evidence, obtained at the time of the Veteran's December 2010 VA examination, and lay statements, dated in March 2011, were added to the record.  That additional clinical and lay evidence effectively raised a new claim for a schedular rating in excess of 30 percent for the Veteran's left knee disorder.

The Board recognizes that, under current VA law, claims for increased schedular ratings are not necessarily inextricably intertwined with claims for extraschedular ratings and TDIU ratings predicated on the same service-connected disability.  Floyd v. Brown, 9 Vet. App. 88 (1996); Colayong v. West, 12 Vet. App. 524 (1999).  Nevertheless, where, as here, a new claim for an increased schedular rating is presented while an extraschedular claim for the same disorder is currently on appeal, the Board finds that adjudication of that extraschedular claim must be deferred until the RO readjudicates the schedular rating claim in the first instance.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Indeed, adjudicating whether the Veteran is entitled to a higher rating for his left knee disorder on an extraschedular basis would be premature, and might possibly prejudice any subsequent RO finding in its determination of the Veteran's claim for a schedular increase.  Accordingly, the Board finds that, on remand, the RO should first adjudicate the Veteran's claim for an increased schedular rating for a left knee disorder and then consider whether a higher rating is warranted for that disability on an extraschedular basis.  38 C.F.R. § 3.321 (2010).  The RO's decision should take into account all pertinent evidence of record, including the results of the most recent December 2010 VA examination and the Veteran's subsequent lay assertions in support of his claims for increased schedular and extraschedular ratings.

Additionally, it appears that VA medical records may be outstanding.  The record shows that, as of January 2011, the Veteran was receiving ongoing treatment for his left knee disorder.  However, no VA medical records dated after that time have yet been associated with the claims folder.  Because it appears that there may be subsequent VA medical records containing information pertinent to the Veteran's claim, the Board finds that efforts to obtain those records should be made on remand.  38 C.F.R. §  3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran's claim for TDIU is inextricably intertwined with his claim for increased rating for a left knee disability and new claims for increased ratings for right knee and low back disabilities.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Those claims must be adjudicated prior to adjudication of the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder all medical records from the VA Medical Center in Atlanta, Georgia, dated since January 2011.

2.  After the above development has been completed, adjudicate the issue of entitlement to an increased rating for a left knee disorder on a schedular basis, and the claims for increased ratings for right knee and low back disabilities.  Also readjudicate the claim for an increased rating for a left knee disability on an extraschedular basis under the provisions of 38 C.F.R. § 3.321(b)(1), to include additional referral to the Director of the Compensation and Pension Service if warranted.

3.  If and only if the Veteran files a notice of disagreement with respect to the schedular increased rating issues for the left or right knee or low back, issue a statement of the case which addresses those issues and informs the Veteran of his appeal rights.

4.  If an examination has not already been scheduled pursuant to the May 2010 remand request, schedule the Veteran for an examination to ascertain the impact of his service-connected disabilities on his employability.  The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities, singly and jointly, on his employability.  The examiner should opine as to whether the Veteran's service-connected disabilities, without consideration of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  In particular, the examiner should take into account the Veteran's assertions that he is wheelchair-bound and unable to perform the duties of his trained profession of construction supervisor.  The examiner should reconcile any opinion reached with the April 2007 private opinion that the Veteran is unemployable.  If the Veteran's service-connected disabilities do not render him unemployable, the examiner should suggest the types of the employment in which the Veteran would be capable of engaging with his service-connected disabilities, considering his skill set and educational background.  The examiner should review the claims folder and the examination report should note that review.

5.  If any aspect of the issues of entitlement to an extraschedular rating for a left knee disability or a TDIU rating, remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

